Citation Nr: 0617603	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and S.P.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.

In March 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The veteran asserts that he suffered a knee injury during 
airborne training at Fort Benning, Georgia. He testified that 
at Fort Benning in early 1975 he landed wrong after a jump 
and was admitted to the Fort Benning Army Hospital as an 
inpatient for three days.    

The service medical records reveal that on separation 
examination history included treatment for a torn cartilage 
of the left knee at Fort Benning.  Documentation of the 
hospitalization is not of record.  

Although the veteran's service medical records have been 
obtained, there is no indication that the inpatient records 
were requested from the Army Hospital at Fort Benning.  
Therefore, under the duty to assist the veteran in developing 
the facts pertinent to the claim, this case is REMANDED for 
the following development:

1. Ensure that VCAA notification required by 
38 U.S.C.A. §§ 5103 and 38 C.F.R. § 3.1595 are 
complied with.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2. Request inpatient records from the Army Hospital 
at Fort Benning, Georgia, for treatment of a left 
knee injury. 

3. Ask the veteran for medical evidence of a 
current left knee disability. 

4. After the above development is completed, 
adjudicate the claim to include whether the medical 
evidence of record is sufficient to decide the 
claim, and, if not, whether a VA examination or 
medical opinion is necessary.  If the benefit 
sought on appeal is denied, furnish the veteran a 
supplemental statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





